Leave to file second motion for rehearing will be denied without discussion, save that we observe from the record in the light of appellant's application, that if the witness Walker was in fact offered by the appellant, which would be only an inference and is not in accord with the stenographer's statement of the matter, still his testimony falls in the same category as that of appellant's son, discussed in our refusal of the original motion for rehearing, *Page 666 
and does not contradict or render improbable the testimony of the State witness Mansfield wherein he testifies to the purchase of the liquor in question.
Application denied.
Application Denied.